Citation Nr: 1243947	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  12-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral eye condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from August 1944 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2012 of a Department of Veterans Affairs (VA) Regional Office. 

This case was previously before the Board in September 2012.  The Board remanded the Veteran's claims for further development.  The requested development has been completed with respect to the Veteran's claim for service connection for bilateral hearing loss, and the case has now returned to the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to service connection for a bilateral eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is causally related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The Board is granting the Veteran's claim for service connection for bilateral hearing loss, a full grant of benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

The Veteran currently suffers from bilateral hearing loss.  He underwent a VA examination in October 2012.  The examiner diagnosed the Veteran as suffering from mixed hearing loss in his right ear and sensorineural hearing loss in his left.  An earlier VA examination and other VA treatment records similarly show that the Veteran suffers from bilateral hearing loss.

The Veteran's service treatment records are not available, so there are no records to indicate what the Veteran's hearing levels were throughout his active service.  That being said, both the Veteran's DD-214 and his statements show that he served as a navigator aboard aircraft during World War II.  Given the Veteran's service aboard planes, he would certainly have been exposed to noise during his active service, and the in-service incurrence of his condition is conceded.

The only question left to resolve is whether the Veteran's current bilateral hearing loss is related to that in-service noise exposure.  The examiner from the Veteran's initial July 2010 examination stated that he could not resolve this issue without resorting to mere speculation.  In the Veteran's more recent October 2012 examination, however, the examiner concluded that "it is at least as likely as not that a portion of the Veteran's current hearing loss in both ears is the result of military noise exposure."  His current bilateral hearing loss is thus considered causally related to his active service.  

In summary, the evidence shows that the Veteran suffers from bilateral hearing loss that is causally related to his in-service noise exposure.  The criteria for service connection are thus met, and service connection for bilateral hearing loss is warranted.  





ORDER

Service connection for bilateral hearing loss is granted.


REMAND

In its September 2012 remand, the Board directed that the Veteran undergo a VA examination to determine the nature and etiology of his claimed bilateral eye condition.  The Veteran underwent such an examination in October 2012.  After diagnosing the Veteran as suffering from a senile nuclear cataract of the right eye and pseudophakia, the examiner concluded that the Veteran's eye conditions are less likely than not related to service.  He stated that there were "no ocular complications noted at separation from the military," and that the Veteran's eye conditions were related to his age.

Contrary to the examiner's statement in his VA examination report, the Veteran's service treatment records have not been obtained.  It appears that his records were destroyed in a 1973 fire at the National Personnel Records Center.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Given the heightened duty to assist and given the examiner's misstatement, the Veteran must undergo a new VA examination before a different examiner to determine the current nature and etiology of his claimed eye conditions.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional (not, however, the optometrist who performed the Veteran's October 2012 VA examination).  The entire claims file (including the paper claims file and all electronic medical records) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, then any relevant treatment records contained in Virtual VA that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

After examining the Veteran, the examiner is to answer the following questions:

a) From what eye conditions does the Veteran currently suffer?

b) Is it at least as likely as not that any diagnosed eye conditions are causally related to the Veteran's active service?  In answering this question, include a discussion of the Veteran's contentions regarding his use of navigational equipment during World War II and his complaint of suffering from eye infections prior to his discharge.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


